DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-19, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2006/0103434).

DIV] in the voltage regulator circuit, and computing, by a comparator [e.g. P1-P2, N3-N4] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage [e.g. VREF], wherein an output voltage [e.g. Vc] of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits [e.g. 1], and wherein the output voltage [the comparator output] is configured to regulate a charge injection [e.g. the input signal of the negative charge pump] of one or more negative charge pump circuits coupled to the circuit during a word-line deselection [WL connects to VNEG fig. 15 ], wherein a first branch [e.g. 21 (or P8, P9, N8, N9, P11)] of the voltage regulator circuit comprises a first transistor [e.g. N2/N1/P13/N10/P14/P15] and is configured to generate the first voltage in response to a first bias current [e.g. a current flowing into/out a terminal of the first transistor] biasing the first transistor, and wherein a second branch [e.g. P11, P8-P9, N8-N9/P16/P3/I5] of the voltage regulator circuit comprises a second transistor [e.g. P9/N9] and is configured to generate the second voltage in response to a second bias current [e.g. a current flowing into/out a terminal of the first transistor] biasing the second transistor
Regarding claim 19, Okamoto discloses the method of claim 18, wherein converting the negative voltage comprises: generating the first voltage by a first voltage shift on the first transistor [e.g. N2/N1/N10/P13/P14/P15] of the first circuit branch of the voltage regulator circuit based on the input voltage, a first threshold voltage [e.g. Vth, the threshold of the transistor], and a first overdrive voltage [e.g. Vgs-Vth/the effective voltage], and generating the second voltage by a second voltage shift on the second transistor [e.g. P9/N9] of the second 
Regarding claim 22, Okamoto discloses the method of claim 18, wherein the voltage comparison is configured to be performed until an output voltage [e.g. the output of 1] of the negative charge pump circuit combined with an offset voltage [e.g. the offset voltage corresponding to N10/P14/ N2 (or N9/P9)] corresponds to zero voltage. 

Regarding claim 23, Okamoto discloses the method of claim 18, wherein the negative charge pump circuit is configured to decrease voltage when the output signal is a first value [see Vc and at least paragraph 0039], and wherein the negative charge pump circuit is configured to output a zero voltage [e.g. 1 is deactivated] when the output signal is a second value. 

Claim(s) 18-19, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelakis et al. (US 5,553,295).

Regarding claim 18, Pantelakis discloses a method comprising: converting, by a voltage regulator circuit, a negative voltage output from one or more negative charge pump core circuits [e.g. 61 Pantelakis] to a first voltage in the voltage regulator circuit; and computing, by a comparator [e.g. 65 Pantelakis] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage, wherein an output voltage of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits, and wherein the output voltage is configured to regulate a charge injection of the one or more negative charge pump circuits coupled to the circuit during a word-line deselection, wherein a first branch [e.g. 72-
Regarding claim 19, Pantelakis discloses the method of claim 18, wherein converting the negative voltage comprises: generating the first voltage by a first voltage shift on the first transistor of the first circuit branch of the voltage regulator circuit based on the input voltage, a first threshold voltage [e.g. Vth of transistor], and a first overdrive voltage [see at least fig. 4, Vgs-Vth of a transistor], and generating the second voltage by the second voltage shift on the second transistor of a second circuit branch based on a second threshold voltage [e.g. Vth of transistor] and a second overdrive voltage [see at least fig. 4, Vgs-Vth of a transistor].
Regarding claim 22, Pantelakis discloses the method of claim 18, wherein the voltage comparison is configured to be performed until an output voltage of the negative charge pump circuit combined with an offset voltage corresponds to zero voltage [e.g. ground voltage].

Regarding claim 23, Pantelakis discloses the method of claim 18, wherein the negative charge pump circuit is configured to decrease voltage when the output signal is a first value, and wherein the negative charge pump circuit is configured to output zero voltage when the output signal is a second value.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pantelakis et al. (US 5,553,295) or, in the alternative, under 35 U.S.C. 103 as obvious over Sim et al. (US 2003/0197546).
Regarding claim 1, Pantelakis discloses a circuit [e.g. figs. 2. 4, 5] comprising: a first branch [e.g. 72-74/66-69 (or 74/68-69)] comprising a first transistor [e.g. 73/74/67/68], wherein the first branch is configured to generate a first voltage [e.g. the output voltage of the first branch]; a second branch [e.g. 66-69/72-74 (or 68-69/74)] comprising a second transistor [e.g. 67/68/73/74], wherein the second branch is configured to generate a second voltage [e.g. e.g. the output voltage of the second branch]; and a comparator [e.g. 65] configured to generate an output signal [e.g. the output signal of 65] based on a comparison of the first and second voltages, and wherein the output signal is configured to regulate a charge injection of one or more negative charge pump circuits [e.g. 61] coupled to the circuit during a word-line [see at least 25 fig. 2, Col. 4 line 63-Col. 5 line 67] deselection, wherein the first branch comprises a third transistor [e.g. 72/66], wherein the second branch comprises a fourth transistor [e.g. 66/72], wherein a gate of the third transistor is coupled to a gate of the fourth transistor [Both FET 72 and FET 62  receive reference voltage 62, see Fig. 4 and Col. 7 lines 18-39. The gate of 66/72 is coupled to the gate of 72/66 via reference voltage line, FET 66, FET 72. Also see VREF voltage line 
	Alternatively, assuming arguendo, Pantelakis does not disclose a reference voltage line connected to the first branch and the second branch. However, this is a well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reference voltage line to connect a first branch and a second branch. For example, Sim discloses a reference voltage line [see VREF] to connect a first branch (R1-R2/R5-R6) and a second branch (R3-R4/R7-R8) in fig. 8/10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Sim regarding a reference voltage in order to provide a detail of a well-known reference voltage connection.to help connect two branch circuits.

Regarding claim 2, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the third and fourth transistors are coupled in series with the respective first and second transistors.
Regarding claim 3, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the first and second transistors are configured to receive first and second bias currents [e.g. the current flowing into/out of the first transistor and second transistor] on the respective first and second branches, and wherein the first and second transistors receive the first and second bias currents from a reference current generator circuit [e.g. the circuit generates reference voltage 62] coupled to the circuit.

Regarding claim 6, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the difference between the first voltage and the second voltage corresponds to a differential input voltage of the circuit [in light of para. 035].

Regarding claim 7, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the first transistor is configured to level shift-up voltage on the first branch based on the input voltage, a first threshold voltage [e.g. Vth of transistor], and a first overdrive voltage [see at least figs. 4, claim 19, Vgs-Vth of a transistor].

Regarding claim 8, Pantelakis (or the combination discussed above) discloses the circuit of claim 7, wherein the second transistor is configured to level shift-up voltage on the second branch based on a second threshold voltage [e.g. Vth of transistor] and a second overdrive voltage [see at least fig. 4, claim 19 rejection, Vgs-Vth of a transistor].

Regarding claim 9, Pantelakis (or the combination discussed above) discloses the circuit of claim 8, wherein the difference between the first and second overdrive voltages corresponds to a voltage regulation range of the one or more negative charge pump circuits [see at least fig. 4].
Regarding claim 10, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to decrease voltage and 

Regarding claim 11, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to stop and output zero voltage when the output signal corresponds to a second value, and wherein a ring oscillator [e.g. 63] coupled to the circuit is configured to be disabled.
Regarding claim 13, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the first branch further comprises a voltage offset element [e.g. one of a transistor in the first branch fig. 4], wherein the voltage offset element is configured to generate an offset voltage to shift down the first voltage.

Regarding claim 14, Pantelakis (or the combination discussed above) discloses the circuit of claim 13, wherein the second branch further comprises a second voltage offset element [e.g. one of a transistor in the second branch fig. 41].

Regarding claim 15, Pantelakis (or the combination discussed above) discloses the circuit of claim 13, wherein the first and second transistors are substantially identical [see fig. 4].
Regarding claim 17, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein in a system comprising the circuit and a direct current drift compensation circuit, the circuit is coupled to the direct current drift compensation circuit, and wherein the direct current drift compensation circuit is configured to prevent drift from negative voltages to positive voltages [e.g. one of a transistor of 68-69]. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelakis et al. (US 5,553,295) in view of Sim et al. (US 2003/0197546) and/or in view of Oh (US 2012/0133415).
Regarding claim 12, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the output voltage of the negative charge pump circuit [e.g. 600 Cordoba] is configured to output negative voltage, and wherein the output voltage is configured to be transmitted to each unselected word-line of a respective bit-cell [see at least figs. 2, 4 Pantelakis] to reduce current leakage. The combination does not disclose -200 mv. However, Oh discloses configured to output -200mV, and wherein the output voltage is configured to be transmitted to each unselected word-line to reduce current leakage [paragraphs 0002-0003, 0022, 0031, 0035]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis /and/or Sim and Cordoba in accordance with the teaching of Oh regarding a signal swing in order to reduce leakage current [paragraph 0003].

Allowable Subject Matter
Claims 4 and 16 are allowed. Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 112 (b) rejections.

Response to Arguments
The amendments filed on 09/03/2021 have been addressed in the above sections. 

Regarding Claims 18-19 and 22-23, Applicant argues on page 10 that Okamoto does not contemplate two branches of a voltage regulating circuit, each having respective transistors that generate respective voltages in response to respective bias currents. Accordingly, Okamoto neither teaches nor suggests "wherein a first branch of the voltage regulator circuit comprises a first transistor and is configured to generate the first voltage in response to a first bias current biasing the first transistor, and wherein a second branch of the voltage regulator circuit comprises a second transistor and is configured to generate the second voltage in response to a second bias current biasing the second transistor," as in claim 18..
	However, Okamoto discloses “wherein a first branch [e.g. 21 (or P8, P9, N8, N9, P11)] of the voltage regulator circuit comprises a first transistor [e.g. N2/N1/P13/N10/P14/P15] and is configured to generate the first voltage in response to a first bias current [e.g. a current flowing into/out a terminal of the first transistor] biasing the first transistor, and wherein a second branch [e.g. P11, P8-P9, N8-N9/P16/P3/I5] of the voltage regulator circuit comprises a second transistor [e.g. P9/N9] and is configured to generate the second voltage in response to a second bias current [e.g. a current flowing into/out a terminal of the first transistor] biasing the second transistor.” See claim 18 rejection. It’s advised to elaborate the first and second bias currents.
Applicant’s arguments with respect to claim(s) 1-3, 5-15, 17-19 and 22-23 have been considered but are moot because the new ground of rejection rely on a reference, Pantelakis et al. (US 5,553,295), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842